Citation Nr: 1128265	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for irritable bowel syndrome (IBS), including as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served in the Wisconsin Army National Guard (ARNG) from  February 1964 to June 1968, including a period of active duty for training (ACDUTRA) from May to October 1964.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2007, a hearing was held at the RO before a Decision Review Officer (DRO). Then in November 2009, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). Transcripts of both proceedings are of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that        the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ and DRO noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ and DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R.         § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board previously had occasion to consider this appeal in March 2010, and issued a decision denying service connection for a peptic ulcer, hemorrhoids, and an anal fissure. The remaining claims for service connection for IBS and GERD were remanded for further evidentiary development. In its remand action, the Board recognized that there was a new theory of recovery raised by the medical evidence of record comprised of secondary service connection, i.e., whether one or both claimed disabilities were related to the Veteran's service-connected PTSD. In view of this fact, the Board has recharacterized the Veteran's remaining claims as on the title page above. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, still further development is required before the Board has definitive medical evidence upon which to accurately evaluate the Veteran's claims. 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). 

Pertinent to this case, service connection is available for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or for injury incurred in or aggravated while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

In addition, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  A claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has initially caused the disability in question. Secondary service connection is likewise available where service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R.              § 3.310(b).

There are two averred grounds of recovery in this case, the first being the theory that gastrointestinal disabilities were originally incurred in service, and the second that of a secondary medical relationship to service-connected PTSD. Thus far, the competent evidence does not sufficiently address either possibility. 

On the subject of direct service connection, there are VA Compensation and Pension examinations from November 2003 and June 2010 which addressed etiology. The former examination determined that the Veteran's GERD was not directly causally related to military service, and the latter exam made a similar finding in regard to the Veteran's diagnosed IBS. While both opinions followed physical examination and review of the claims file, what is conspicuously absent     in each case is a stated opinion rationale. Since neither opinion expounded upon        the reasoning for their respective conclusions, their probative weight is limited.         See Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). The lack of rationale is also problematic given the Veteran's noted history of gastrointestinal difficulties in service. 

Meanwhile, the evidence of record regarding secondary service connection also has some deficiencies. The June 2010 VA examination report addresses this avenue of recovery, but only insofar as the claimed IBS condition, and not GERD.              The opinion given is as follows:

	While there is medical evidence showing an association between IBS and 	mental health conditions (including PTSD), there is none showing causation 	or aggravation. Therefore, [the Veteran's] current IBS was not caused by or 	aggravated by his service-connected PTSD.

This statement does not permit the Board to reach any meaningful conclusion regarding the likely etiology of IBS. The opinion is essentially contradictory, acknowledging an "association" between IBS and service-connected psychiatric disability, but then ruling out "causation or aggravation." Indeed, if there is any "association" between IBS and service-connected disability, that implies some form of secondary etiological relationship.

Given the foregoing concerns with the existing medical evidence, the Board sees fit to return this case to the June 2010 VA examiner for a supplemental opinion that more definitively addresses the dispositive issues presented. See 38 U.S.C.A.                § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should return the claims folder to the VA examiner who conducted the VA gastrointestinal examination of June 2010, and request a supplemental opinion. All indicated tests and studies should be performed, and all findings should be set forth in detail. 
The VA examiner is requested to again opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed gastrointestinal disabilities of both IBS and GERD, are etiologically related to service-connected PTSD. The examiner should consider both initial causation of gastrointestinal disability by PTSD, and the possibility that IBS and/or GERD has been permanently aggravated by PTSD.           For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. The VA examiner is reminded of the need to provide a definitive opinion in this regard, and to explain the significance of the earlier finding of an "association" between gastrointestinal disability and PTSD in terms that either support, or conclusively rule out the likelihood of service connection.

The VA examiner is also requested to opine whether IBS and/or GERD at least as likely as not are directly related to the Veteran's military service, taking into account all pertinent documented in-service medical history, including an in-service history of duodenal ulcer with gastrointestinal bleeding and discomfort. The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached. 

Provided that the June 2010 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,         11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claims on appeal, based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)












These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.            §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


